Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on February 25, 2021.
Claims 1-2 and 4-15 are currently pending.  Claims 1 and 14 have been amended. Claim 3 has been canceled.
Previous rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of Applicant remarks filed February 25, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claim 1, the claim(s) recite(s) the abstract idea of “wherein the temperature sensor has a thermal inertia and the material has a thermal inertia which are chosen to improve the inertia of the temperature around the temperature sensor according to the following formula: 1/3< thermal inertia of the temperature sensor/thermal inertia of the temperature sensor + thermal inertia of the material<1.”, which is directed to an abstract idea relating to mathematical concepts such as mathematical relationships, mathematical formulas or equations, and mathematical calculations and calculation and to mental processes which are defined as concepts performed in the human mind such as observation, evaluations, judgments and opinions, in this instance the claim specifically recites the limitation of “wherein the temperature sensor has a thermal inertia and the material has a thermal inertia which are chosen to improve the inertia of the temperature around the temperature sensor according to the following formula: 1/3< thermal inertia of the temperature sensor/thermal inertia of the temperature sensor + thermal inertia of the material<1”, where an evaluation is being performed which is directed to an abstract idea without more.
The judicial exception recited above, is not integrated into a practical application because the only additional elements are “a fuel tank, a temperature sensor and a material enveloping the temperature sensor ”, which are additional elements that does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step recited by the claims do not reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field do not uses the judicial exception or implements the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim, do not effects a transformation or reduction of a particular article to a different state or thing, and do not applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The additional element merely includes instruction to implement an abstract idea on a mental process, a computer or merely uses a computer as a tool to perform an abstract idea; an additional element that adds insignificant extra-solution activity to the judicial exception; and an additional element that does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 
Under step 2B it is possible that a claim does not "integrate" a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in 
The claims as a whole, considering aII claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
As such, the additional elements do not add anything significant to the abstract idea. Claims 2 and 4-15 merely add additional components to the fuel tank, the material and temperature sensor.  The claims do not add anything beyond the abstract idea.	
Therefore, claims 1-2 and 4-15 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0073950) in view of Rack, H.J. “Physical and Mechanical Properties of Cast 17-4 PH Stainless Steel” in further view of Habibi et al. (US 2010/0288377) (hereinafter Habibi).
Regarding claim 1, Bae teaches an automotive fuel system comprising: a wall defining an internal volume of the fuel system (see paragraphs 0016-0018, 0023, 0031, 0034-0036), and a temperature sensor (temperature sensor element) (109) located inside the internal volume of the fuel system (see paragraphs 0016-0018, 0023, 0034-0036) and at least partially enveloped with a material (sensor port (114)/ 17-4 stainless steel) (see paragraph 0033 and Figures 1B-2A).
However Bae is silent about the material having a thermal diffusivity comprised between 2 x 10-7 and 2 x 10-5 m2/s at 20°C.
Rack teaches that 17-4 stainless steel has a diffusivity of 2 x 10-7 and 2 x 10-5 m2/s at 20°C (see page 20, Table 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the material as taught by Bae with a thermal diffusivity of 2 x 10-7 and 2 x 10-5 m2/s at 20°C as disclosed by Rack.  One would be motivated to make this combination in order to provide the temperature sensor with a reduced response time.
However Bae as modified by Rack does not explicitly teach the fuel system being a fuel tank.
Habibi teaches a fuel tank (fuel tank) (see paragraph 0016).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the automotive fuel system as taught by the prior combination with a fuel tank as disclosed by Habibi.  One would be motivated to make this combination in order to measure the temperature and pressure allowing for improved fuel efficiency and improved emissions control in automotive applications.
However Bae as modified by Rack and Habibi does not explicitly teach wherein the temperature sensor has a thermal inertia and the material has a thermal inertia which are chosen to improve the inertia of the temperature around the temperature sensor according to the following formula: 1/3< thermal inertia of the temperature sensor/thermal inertia of the temperature sensor + thermal inertia of the material<1.
See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature sensor having a thermal inertia and the material has a thermal inertia which are chosen to improve the inertia of the temperature around the temperature sensor according to the following formula: 1/3< thermal inertia of the temperature sensor/thermal inertia of the temperature sensor + thermal inertia of the material<1, in order to provide a proper conduction for an accurate temperature measurement.
Regarding claim 2, the prior combination teaches all the limitations of claim 1.
However Bae as modified by Rack and Habibi does not explicitly teach wherein the material has a thickness comprised between 0.1 and 20 mm.
Although, Bae as modified by Rack and Habibi does not explicitly teach wherein the material has a thickness comprised between 0.1 and 20 mm, the particular thickness, absent any criticality, is only considered to be “optimum” or “preferred” thickness used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine using routine experimentation based, among other things, on the particular materials used and the temperature being measured, etc.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4, Bae further teaches wherein the temperature sensor (temperature sensing element) (109) is totally enveloped with the material (sensor port (114)/ 17-4 stainless steel) (see paragraphs0017-0019, 0033 and Figures 1B-2A).
Regarding claim 6, Bae further teaches wherein the material forms a housing (sensor port (114)/ 17-4 stainless steel) for housing at least partially the temperature sensor (temperature sensing element) (109) (see paragraph 0033 and Figures 1B-2A).
Regarding claim 7, Bae further teaches wherein the material is a steel (17-4 stainless steel) (see paragraphs 0033).
Regarding claim 8, Bae further teaches wherein the material is a stainless steel (17-4 stainless steel) (see paragraphs 0033).
Regarding claim 9, Bae further teaches wherein the temperature sensor (temperature sensing element) (109) is attached to the fuel tank via a support (threaded external surface) (216) (see paragraph 0032 and Figures 1A-2B).
Regarding claim 10, Bae further teaches comprising a pressure sensor (pressure sensing element) (111) having a pressure port (second orifice) (210), wherein the temperature sensor (temperature sensing element) (109) is attached to the pressure port (second orifice) (210) of the pressure sensor (pressure sensing element) (111) (see paragraphs 0017, 0029-0031 and Figures 1B-1C and 2A-2B).
Regarding claim 12, Bae further teaches a fuel delivery module (fuel injection pathway) wherein the temperature sensor (temperature sensing element) (109) is attached to the fuel delivery module (fuel injection pathway) (see paragraph 0002 and 0016).
Regarding claim 13, Bae further teaches an electrical wire (terminal) (307) and an electronical board (printed circuit board) (106), wherein the electrical wire (terminal) (307) connects the temperature sensor (temperature sensing element) (109) to the electronical board (printed circuit board) (109) (see paragraph 0017and 0034-0035 and Figures 1D and 3), at least a portion of the electrical wire 
Regarding claim 14, Bae teaches a fuel system comprising: a wall defining an internal volume of  fuel system (see paragraph 0031), a temperature sensor (temperature sensor element) (109) located inside the internal volume of the fuel system (see paragraphs 0016-0018, 0023, 0034-0036) and at least partially enveloped with a material (sensor port (114)/ 17-4 stainless steel) (see paragraph 0033 and Figures 1B-2A), an electrical wire (terminal) (307) and an electronical board (printed circuit board) (106), a pressure sensor (pressure sensing element) (111) having a pressure port (second orifice) (210), wherein the temperature sensor (temperature sensing element) (109) is attached to the pressure port (second orifice) (210) of the pressure sensor (pressure sensing element) (111) (see paragraphs 0017, 0029-0031 and Figures 1B-1C and 2A-2B), the electrical wire (terminal) (307) connects the temperature sensor (temperature sensing element) (109) to the electronical board (printed circuit board) (109) (see paragraph 0017and 0034-0035 and Figures 1D and 3) through the pressure port (second orifice) (210) (see paragraphs 0017, 0029-0031 and Figures 1B-1C and 2A-2B).
However Bae is silent about the material having a thermal diffusivity comprised between 2 x 10-7 and 2 x 10-5 m2/s at 20°C.
Rack teaches that 17-4 stainless steel has a thermal diffusivity of 2 x 10-7 and 2 x 10-5 m2/s at 20°C (see page 20, Table 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the material as taught by Bae with a thermal diffusivity of 2 x 10-7 and 2 x 10-5 m2/s at 20°C as disclosed by Rack.  One would be motivated to make this combination in order to provide the temperature sensor with a reduced response time.
However Bae as modified by Rack does not explicitly teach the fuel system being a fuel tank.
Habibi teaches a fuel tank (fuel tank) (see paragraph 0016).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the automotive fuel system as taught by the prior combination with a fuel tank as disclosed by Habibi.  One would be motivated to make this combination in order to measure the 
Regarding claim 15, the prior combination teaches all the limitations of claim 1.
However Bae as modified by Rack does not explicitly teach a vehicle comprising a fuel tank.
Habibi teaches a vehicle comprising a fuel tank (see paragraph 0016)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the automotive fuel system as taught by the prior combination with a vehicle comprising a fuel tank as disclosed by Habibi.  One would be motivated to make this combination in order to measure the temperature and pressure allowing for improved fuel efficiency and improved emissions control in automotive applications.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Rack and Habibi as applied to claim 1 above, in further view of Hampton (US 2010/0154534) (hereinafter Hampton).
Regarding claim 5, the prior combination teaches all the limitations of claim 1.
However Bae as modified by Rack and Habibi does not explicitly teach wherein the material forms a coating enveloping at least partially the temperature sensor.
Hampton teaches wherein the material (stainless steel) forms a coating enveloping at least partially the temperature sensor (thermistor) (see paragraph 0082).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination with the material forms a coating enveloping at least partially the temperature sensor as taught by Hampton.  One would be motivated to make this combination in order to provide the temperature sensor and enveloping material to be in contact with the measured fluid while protecting the temperature sensor.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Rack and Habibi as applied to claim 1 above, in further view of Waters et al. (US 5070706) (hereinafter Waters). 

However Bae as modified by Rack and Habibi does not explicitly teach wherein the temperature sensor is welded to the tank.
Waters teaches a temperature sensor (sensor body) is welded (weld) (26) to a tank (conduit) (14) (see Figure 1 and column 4, lines 40-44).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor as taught by the prior combination by welding the temperature sensor is to the tank as taught by Waters.  One would be motivated to make this combination in order to provide a secure fluid tight seal.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that:
“The Examiner alleges that the subject-matter of claim 1 is obvious in view of Bae, Rack, and Habibi. More particularly, the Examiner alleges that the particular relationship between the thermal inertia of the temperature sensor and the thermal inertia of the material is only considered optimum or preferred material which would have been obvious to the skilled artisan through routine experimentation. This allegation, however, is incorrect. 
The present invention and Bae have very different objectives and, therefore, the skilled artisan would not have even begun looking at optimizing the relationship between the thermal inertia of the temperature sensor and the thermal inertia of the material much less conducted "routine experimentation" to find a particular relationship. Under U.S. patent law, the mere fact that the prior art can be modified does not make the modification obvious unless the prior art suggests the desirability of the modification. See, e.g., In re Gordon, 733 F.2d 990, 902 (Fed. Cir. 1984). 
Indeed, Bae aims to improve the response time and accuracy of the temperature sensor (see for example [0010]) while the present invention aims to provide a temperature sensor 
Thus, Bae would lead the skilled artisan to seek to improve the response time (see for example [0016] and [0023] . "[...] allows faster and more accurate temperature sensing ") which means that the thermal inertia of the material has to be as low as possible. 
This is in direct contrast to the presently claimed invention wherein the thermal inertia of the temperature sensor and of the material are selected in order to improve thermal inertia around the temperature sensor and therefore to allow a filtration of the temperature. This avoids that punctual increase or decrease of the sensed temperature influence on the temperature sensor. Inevitably, the particular relationship as claimed lead to a decreased response time as quick changes of temperature are not sensed immediately by the temperature sensor. 
  	Thus, starting from Bae, the skilled artisan would not be lead to arrive at the claimed invention through "routine optimization," bur rather would be directed away from the claimed invention in accordance with the teachings and direction of Bae. That is, the skilled artisan would be led to pursue improving response time and will chose thermal inertia values for the temperature sensor and the material which are opposite to the claimed values.”
	This argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “wherein the temperature is filtered to a more representative value with the sensor being less influenced by punctual increase or decrease of the sensed temperature”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Applicant’s arguments that:
“Thus, starting from Bae, the skilled artisan would not be lead to arrive at the claimed invention through "routine optimization," bur rather would be directed away from the claimed 
A finding that a reference teaches away can preclude a finding that the reference renders a claim obvious. See, e.g., DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326-27 (Fed. Cir. 2009). A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. In re Applied Materials, Inc., 692 F.3d 1289, 1298-99 (Fed. Cir. 2012) (citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). Thus, "[a] reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley 27 F.3d 551, 553 (Fed. Cir. 1994). 
Moreover, if a person of ordinary skill in the art reviewing a prior art reference would be discouraged from pursuing the claimed solution, because the reference "suggests that the developments flowing from its disclosures are unlikely to produce the objective of the applicant's invention," then the reference is said to "teach away." In re Brandt, 886 F.3d 1171, 1178 (Fed. Cir. 2018) (quoting Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005)) (emphasis added). 
Importantly, if the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 902, 221 U.S.P.Q. (BNA) 1125 (Fed. Cir. 1984); In re Ratti, 270 F.2d 810, 812-13, 123 U.S.P.Q. (BNA) 349 (CCPA 1959)). 
 
 
 
See In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) ("If the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification") (citing 
None of Rack, Habibi, and Hampton disclose or suggest the particular relationship between the thermal inertias as claimed and, therefore, do not compensate for the deficiencies in Bae. Thus, the presently claimed invention would not be obvious in view of the applied art.”
Thus argument is not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bae already teaches using the same material (e.g. stainless steel) as Applicant (see paragraph 0082).  Finding a particular relationship between the thermal inertia of the temperature sensor and thermal inertia of the material being chosen to improve the inertia of the temperature around the temperature sensor, absent any criticality, is only considered to be the “optimum” or “preferred” relationship between the thermal inertia of the temperature sensor and thermal inertia of the material used by Prior Art that a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to determine using routine experimentation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In response to applicant’s argument that Bae “teaches away” from the claimed invention, this argument is not persuasive. The Examiner respectfully submits that the limitations of “wherein the temperature is filtered to a more representative value with the sensor being less influenced by punctual increase or decrease of the sensed temperature” are not claimed. Additionally, Applicant does not claim how the thermal inertia is improved.  Bae already teaches using the same material (e.g. stainless steel) as Applicant (see paragraph 0082).  Finding a particular relationship between the thermal inertia of the See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855